DETAILED ACTION
Disposition of Claims
Claims 1-17 and 20-22 were pending.  Claims 4, 12, 18-19, and 23-26 are cancelled.  Amendments to claims 1-3, 5, and 16 are acknowledged and entered.  Claims 1-3, 5-11, 13-17, and 20-22 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0397887A1, Published 12/24/2020.  Amendments to the specification presented on 02/09/2022 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 02/09/2022 regarding the previous Office action dated 11/09/2021 have been fully considered.  In light of applicant's amendments and the filing and acceptance of terminal disclaimer, all outstanding objections and/or rejections have been withdrawn as noted herein.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,799,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the specification. 




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 6-10, 12, 16-17, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Pugachev et. al. (US 2012/0128713 A1, Pub. 05/24/2012, APPLICANT-CITED PRIOR ART; hereafter “Pugachev”) as evidenced by Puffer et. al. (US8691961B1, Iss. 04/08/2014; Priority 11/09/2009; hereafter “Puffer”), is withdrawn in light of the amendments to the claims. 

Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-17 and 20-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,799,575 is withdrawn in light of the amendments to the claims and the filing and acceptance of a terminal disclaimer over the ‘575 patent.



Conclusion
Claims 1-3, 5-11, 13-17, and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648